Citation Nr: 1737814	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 7, 1977 to August 3, 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  
The Veteran's service treatment records show that in July 1977 he sustained a "cervical lumbosacral strain" falling out of bed.  On February 2012 VA examination the Veteran related that he has had chronic lumbar pain for 34 years (since service).  [Notably, nexus to service for arthritis may be established by showing continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)]  .X-rays showed arthritis of the lumbar spine.  The diagnoses were mild lumbar strain, and arthritis of the lumbar spine.  The examiner opined that the mild lumbosacral strain and lumbar spine arthritis are not related to the Veteran's service (but did not include rationale).  A November 2016 VA examiner opined that the Veteran's neck disability is related to his service, but did address the etiology of the Veteran's low back disability.  Accordingly, the record does not include an adequate medical advisory opinion regarding the etiology of the Veteran's back disability, and development for such opinion is necessary. 

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his back, and to submit authorizations for VA to secure for the record complete clinical records of such evaluations and treatment from the providers identified.  The AOJ should secure for the record complete clinical records (all outstanding) from the providers identified.

2.  The AOJ should thereafter arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the likely etiology of the veteran's back disability.  Based on review of the record the examiner should:

(a)  Identify (by diagnosis) each back disability entity shown during the pendency of the instant claim.

(b)  Identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability is related to (was incurred in) service, including as due to the injury noted therein (a fall from a bed)?

c)  If a back disability is determined to be unrelated to the Veteran's service, the please identify the etiology considered more likely, and explain why that is so.

The consulting provider should explain the rationale for the opinion in detail.  The explanation must include consideration of the Veteran's statements that he has had ongoing back complaints since service.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

